Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 11/18/2022 has been entered. Claim 17 has been cancelled. Claims 1 – 3, 5 – 8, 10 – 16, 18, 20, and 22 remain pending. Claim 23 is newly added. Claims 6 – 8 and 10 – 11 remain withdrawn.
Applicant’s amendment has overcome the previous rejection of Sakurada (US2002/0011279)  

Claim Rejections – U.S.C. §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the currently claimed limitation of having yttrium in a range of 2.1 at% or less, was not described in such a way as to reasonably convey to one skilled in the art that the inventor(s) was in possession of claimed invention. First, the currently claimed magnetic material in claim 1, and the magnetic material described in the instant invention, requires the presence of yttrium in some amount given that the values of “x” and “a” have lower bounds that are not zero. Additionally, the amount of yttrium present in the magnetic material, is controlled in relation to the total amount of other rare earth element(s), by varying the value of “x”, not by controlling the total amount of yttrium alone. Therefore, the claimed limitation presents a more generic limitation than was reasonably conveyed at the time the invention was filed. (See MPEP 2163.05 III).

	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23 has an yttrium range of 2.1 at% or less, but is dependent on claim 1 which explicitly requires the presence of yttrium, and more specifically requires it in a range of 0.04 – 16 at% (wherein the range is calculated from the range of “x” and “a”). The claim is therefore, broader than claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5, 12, 20, and 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma (US2016/0071635) in view of Nishiuchi (WO2018/123988, using espacenet translation). 

 Regarding claim 1, Sakuma teaches a magnetic compound [Title]. Sakuma teaches that the main phase is ThMn12 and that the α-(Fe,Co) phase is 20% volume or lower [0016, 0017], which overlaps the claimed range. Sakuma does not teach the presence of the sub-phases of the claimed invention, which is interpreted as essentially 0% volume, which falls within the claimed range, and shows in the XRD that they are not present [Fig 27]. Sakuma teaches that the composition of the magnetic material is; 

Composition Formula (Claimed)
Claimed range 
atomic %
Element 
Sakuma 
Sakuma
Atomic%
Relationship
Reference
R (rare earth metals)
0.8 – 19.8%
Rare Earth Element including Sm, and Y

“a” 4 – 20%

Overlaps
[0010, 0054]
Y (yttrium)
0.04 – 16%


Overlaps
[0010, 0054]
M (Fe or Fe and Co)
73 – 92.5%
Fe and Co
“b” 72 – 96%
Overlaps
[0010]
T (Ti, V, Nb, Ta, Mo, W)
3.5 – 4.5%
V, Mo, or W
0 – 7%
overlaps
[0010]


	Sakuma does not explicitly teach a crystal grain size of ThMn12 phase. Sakuma does teach that anisotropy is a desired feature of the magnetic compound [0065]
	Nishiuchi teaches rare earth-transition metal system ferromagnetic alloy [title]. Nishiuchi also explicitly states that it is desired is to achieve ThMn12 phases at a high ratio [0031] and a similar composition to Sakuma [0017]. Nishiuchi discuses forming ThMn12 phase in a unidirectional way by forming coarse crystal grains that are long in the c-axis direction to grow to 10 – 30 µm in the direction parallel to the base material and grow to 100 µm or more in the direction parallel to the heat removal direction, therefore, the average grain size of Nishiuchi would be 41 µm or more, which meets the currently claimed range [0071]. Nishiuchi teaches that the shape long in the c-axis direction is advantageous for the shape magnetic anisotropy [0071]. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the magnetic compound of Sakuma and created coarse crystal grains long in the c-axis direction in the range disclosed by Nishiuchi in order to improve the shape magnetic anisotropy. Given that Sakuma and Nishiuchi are in the same field of endeavor and that a desired property of Sakuma is anisotropy of the magnetic compound, a person of ordinary skill would be motivated to combine the teachings of Sakuma and Nishiuchi with a reasonable expectation of success. 

Regarding claim 2, Sakuma in view of Nishiuchi teaches the invention as applied above in claim 1. Sakuma teaches that Sm is preferably selected as the at least one of rare earth element [0054], which meets the claimed limitation of Sm being at least 50% of the rare earth element.

Regarding claim 5, Sakuma in view of Nishiuchi teaches the invention as applied above in claim 1. Sakuma teaches that elements such as Cr, Al, Ga, Mn, and Si are not essential/required element [0061], interpreted as 0% replacement, which falls within the claimed range.

Regarding claim 12, Sakuma in view of Nishiuchi teaches the invention as applied above in claim 1. Sakuma does not explicitly teach sintering the magnetic compound. Nishiuchi teaches that the thermal stability of the main phase (i.e. ThMn12) is improved when a bulk magnetic is produced by sintering [0019]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the magnetic compound of Sakuma and produced a bulk magnet with it via sintering to improve the thermal stability of the main phase, as taught by Nishiuchi. 


Regarding claim 20, Sakuma in view of Nishiuchi teaches the invention as applied above in claim 1.  While Sakuma does not explicitly teach the ratio of the magnetization of hard axis to the magnetization of the easy axis at an applied field of 1000 kA/m. However, Sakuma in view of Nishiuchi teaches a magnetic compound that is substantially high in magnetic anisotropy [0003, Fig 9, 10, 0065], has a high degree of crystalline shape anisotropy [Nishiuchi, 0020], and has a substantially similar phase structure (i.e. a high ratio of ThMn12), there is a reasonable expectation to a person of ordinary skill in the art, that the magnetic compound of Sakuma in view of Nishiuchi would have a ratio of the magnetization of hard axis to the magnetization of the easy axis at an applied field of 1000 kA/m, of less than 0.54, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case structure, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))
Further still, the USPTO does not possess the capability to test samples of the prior art to determine the properties/microstructure as claimed. As such, given the substantially similarities in structure, the burden is shifted to applicant to demonstrate that the prior art does not possess such feature(s) (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))
	
Regarding claim 22, Sakuma in view of Nishiuchi teaches the invention as applied above in claim 1. Sakuma teaches that the “T” can be V, Mo, or W, which is interpreted as Ti being used in 0%, which falls within the claimed range [0010]

Regarding claim 23, Sakuma in view of Nishiuchi teaches the invention as applied above in claim 1. Sakuma teaches that “R” is one or more rare earth elements, including “Y”, in a range of 4 at% or more, wherein yttrium can be included in an amount of less than 2.1 at%, in combination with another rare earth element including Sm, for example Y of 2.1 at% or less and Sm 1.9% or more. Therefore, Sakuma teaches an overlapping composition to the claimed invention [0054]
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sakuma (US2016/0071635) and Nishiuchi (WO2018/123988, using espacenet translation), as applied to claim 1 above, in further view of Sakurada (US2002/0011279)
  
Regarding claim 18, Sakuma in view of Nishiuchi teaches the invention as applied above in claim 1. Sakuma teaches that the element “T” can be various elements such as Ti, V, Mo, or W [0056]. Sakuma does not explicitly teach that “T” can be niobium.

Sakurada teaches a magnet material [Title] wherein the material can have a ThMn12 type phase as the principle phase at an amount of 50% volume or more when thermal stability is desired [0052].  Sakurada teaches that the magnetic material can have additional metals including V, Mo, and W, to improve magnetic properties, and specifically teaches that niobium can be used as an element [0036]. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the V, Mo, or W of Sakuma, and substituted it with niobium to improve the magnetic properties of the magnetic material of Sakuma (in view of Nishiuchi), as taught by Sakurada. Given that Sakuma and Sakurada are directed to rare earth permanent magnetic material, a person of ordinary skill in the art would have a reasonable expectation of success. The simple substitution of known equivalents for the same purpose is a prima facie case obviousness (See MPEP 2144.06 II). 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakuma (US2016/0071635) in view of Nishiuchi (WO2018/123988, using espacenet translation). 

 Regarding claim 3, Sakuma teaches a magnetic compound [Title]. Sakuma teaches that the main phase is ThMn12 and that the α-(Fe,Co) phase is 20% volume or lower [0016, 0017], which overlaps the claimed range. Sakuma does not teach the presence of the sub-phases of the claimed invention, which is interpreted as essentially 0% volume, which falls within the claimed range. Sakuma teaches that the composition of the magnetic material is; 
Composition Formula (Claimed)
Claimed range 
atomic %
Element 
Sakuma 
Sakuma
Atomic%
Relationship
Reference
R (rare earth metals)
0.8 – 19.8%
Rare Earth Element including Sm, and Y

“a” 4 – 20%

Overlaps
[0010, 0054]
Y (yttrium)
0.04 – 16%


Overlaps
[0010, 0054]
Zr (Zirconium) or Hf (Hafnium)
0 – 8%
Zr
“x” 0 – 6%
Overlaps
[0010, 0055] 
M (Fe or Fe and Co)
73 – 92.5%
Fe and Co
“b” 72 – 96%
Overlaps
[0010]
T (Ti, V, Nb, Ta, Mo, W)
3.5 – 4.5%
V, Mo, or W
0 – 7%
overlaps
[0010]


	Sakuma does not explicitly teach a crystal grain size of ThMn12 phase. Sakuma does teach that anisotropy is a desired feature of the magnetic compound [0065]
	Nishiuchi teaches rare earth-transition metal system ferromagnetic alloy [title]. Nishiuchi also explicitly states that it is desired is to achieve ThMn12 phases at a high ratio [0031] and a similar composition to Sakuma [0017]. Nishiuchi discuses forming ThMn12 phase in a unidirectional way by forming coarse crystal grains that are long in the c-axis direction to grow to 10 – 30 µm in the direction parallel to the base material and grow to 100 µm or more in the direction parallel to the heat removal direction, therefore, the average grain size of Nishiuchi would be 41 µm or more, which meets the currently claimed range [0071]. Nishiuchi teaches that the shape long in the c-axis direction is advantageous for the shape magnetic anisotropy [0071].

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the magnetic compound of Sakuma and created coarse crystal grains long in the c-axis direction in the range disclosed by Nishiuchi in order to improve the shape magnetic anisotropy. Given that Sakuma and Nishiuchi are in the same field of endeavor and that a desired property of Sakuma is anisotropy of the magnetic compound, a person of ordinary skill would be motivated to combine the teachings of Sakuma and Nishiuchi with a reasonable expectation of success. 



Claims 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Walme (US2018/0115207) in view of Sakuma (US2016/0071635) and Nishiuchi (WO2018/123988, using espacenet translation)
 
Regarding claim 13 – 16, Walme teaches a rotor for a rotary electrical machine [Title] that further includes a stator [0002, 0003] and a permanent magnet [0004] (meeting claim 13). Walme further discloses that the rotor is connected to a turbine by a shaft [0047] (meeting claim 14). Walme further teaches that rotary machine may be placed in a motor vehicle [0005] (meeting claim 15). Additionally, Walme teaches that the rotor is connected to a shaft and the turbine through the shaft, and that rotation is transmitted through the shaft [0047] (meeting claim 16). 
Walme does not explicitly teach the composition of the permanent magnet(s).

Sakuma teaches a magnetic compound [Title]. Sakuma teaches that the main phase is ThMn12 and that the α-(Fe,Co) phase is 20% volume or lower [0016, 0017], which overlaps the claimed range. Sakuma does not teach the presence of the sub-phases of the claimed invention, which is interpreted as essentially 0% volume, which falls within the claimed range, and shows in the XRD that they are not present [Fig 27]. Sakuma teaches that the composition of the magnetic material is; 

Composition Formula (Claimed)
Claimed range 
atomic %
Element 
Sakuma 
Sakuma
Atomic%
Relationship
Reference
R (rare earth metals)
0.8 – 19.8%
Rare Earth Element including Sm, and Y

“a” 4 – 20%

Overlaps
[0010, 0054]
Y (yttrium)
0.04 – 16%


Overlaps
[0010, 0054]
M (Fe or Fe and Co)
73 – 92.5%
Fe and Co
“b” 72 – 96%
Overlaps
[0010]
T (Ti, V, Nb, Ta, Mo, W)
3.5 – 7%
V, Mo, or W
0 – 7%
overlaps
[0010]


	Sakuma does not explicitly teach a crystal grain size of ThMn12 phase. Sakuma does teach that anisotropy is a desired feature of the magnetic compound [0065]
	Nishiuchi teaches rare earth-transition metal system ferromagnetic alloy [title]. Nishiuchi also explicitly states that it is desired is to achieve ThMn12 phases at a high ratio [0031] and a similar composition to Sakuma [0017]. Nishiuchi discuses forming ThMn12 phase in a unidirectional way by forming coarse crystal grains that are long in the c-axis direction to grow to 10 – 30 µm in the direction parallel to the base material and grow to 100 µm or more in the direction parallel to the heat removal direction, therefore, the average grain size of Nishiuchi would be 41 µm or more, which meets the currently claimed range [0071]. Nishiuchi teaches that the shape long in the c-axis direction is advantageous for the shape magnetic anisotropy [0071].

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the magnetic compound of Sakuma and created coarse crystal grains long in the c-axis direction in the range disclosed by Nishiuchi in order to improve the shape magnetic anisotropy. Given that Sakuma and Nishiuchi are in the same field of endeavor and that a desired property of Sakuma is anisotropy of the magnetic compound, a person of ordinary skill would be motivated to combine the teachings of Sakuma and Nishiuchi with a reasonable expectation of success. 
	
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the rotary electrical machine of Walme and used the permanent magnet of Sakuma in view of Nishiuchi in it to achieve predictable results. 
	The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art”. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)




Response to Arguments
Applicant's amendments have overcome the previous rejection of; 
Claims 1 – 3, 5, 17 – 18 and 22 under 35 U.S.C. 103 as being unpatentable over Sakurada (US2002/0011279) 
Upon further consideration, a new rejection is made of claim 18 under 35 U.S.C. 103 over Sakuma (US2016/0071635) and Nishiuchi (WO2018/123988, using espacenet translation), in further view of Sakurada (US2002/0011279). Wherein, Sakurada teaches known equivalents (specifically Nb) of the additional metal elements of the magnetic material Sakuma including V, Mo, and W. Substitution of known equivalents is a prima facie case of obviousness.

Applicant’s arguments filed 11/18/2022, regarding Sakuma and Nishiuchi, have been fully considered but they are not persuasive.
Applicant argues that Sakuma fails to teach or disclose an atomic range of 3.5 – 4.5 of the value “c”, and points to specific example 16 and Fig 27, as evidence that Sakuma teaches Ti in a higher content than the claimed invention. This is not found persuasive. Sakuma teaches that the equivalent elements to value “c” is in a range of 0 – 7 at%, which overlaps with the claimed range [0010] and do not have to necessarily be Ti. The prior art is relevant for all that it teaches and contains, including nonpreferred embodiments (See MPEP 2123 I). Additionally, the examiner pointed to Figure 27. to show that minimizing/eliminating the claimed sub-phases, is within the scope taught by Sakuma even when varying the value “c”. Additionally, Sakuma expressly teaches that the α-(Fe,Co) phase is 20% volume or lower [0016, 0017]. 
Applicant argues that the examples 5 and 6 of Nishiuchi are drastically different from each other and that Nishiuchi does not teach the combination of 1.9 wt% a-Fe and the crystal grain size. However, this is found persuasive. Nishiuchi was not relied upon to teach the amount of α-(Fe,Co) phase because Sakuma explicitly teaches a volume % of 20% or less, which overlaps with the claimed range [0016, 0017]. Nishiuchi was relied upon to disclose the crystal grain size.  Nishiuchi discuses forming ThMn12 phase in a unidirectional way by forming coarse crystal grains that are long in the c-axis direction to grow to 10 – 30 µm in the direction parallel to the base material and grow to 100 µm or more in the direction parallel to the heat removal direction. Nishiuchi teaches that the shape long in the c-axis direction is advantageous for the shape magnetic anisotropy [0071]. Furthermore, Sakuma recognizes that anisotropy is a desired feature of the magnetic compound [0065], and therefore, a person of ordinary skill in the art would be reasonably motivated to controlled the crystal grain size/shape to that taught by Nishiuchi.
Furthermore, applicant’s argument that Nishiuchi fails to discloses a method of heating a “massive alloy” without quenching, and that the method of manufacturing the claimed magnetic material excludes quenching is not found persuasive. The patentability of a product does not depend upon its method of product (See MPEP 2113 I). Furthermore, the claimed invention does not require any particular size or form, only a “magnet material”. 

Relevant Prior Art
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2019/040927A – magnetic compound with high levels of ThMn12 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                                                                                                                                                                                                                 /KEVIN E YOON/Primary Examiner, Art Unit 1735